Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Ishizaka (JP 2002192270) teaches a press die comprising: a fixed die (2), a first movable die ([0042] upper mold not shown) configured to cut out a product (final product) from a metal plate member (3); and a scrap cutter (5) configured to cut scrap that is not part of the product, wherein: the scrap cutter and the fixed die are integrally formed (examiner interprets based on Fig. 1 that the parts are connected and forms an integral part with each other) and protrude in a cantilever manner (see Fig. 1) in a substantially horizontal direction from the fixed die; the scrap cutter comprises a scrap-cutting blade (5 is a cutter therefore the edge of 5 is interpreted as blades) configured to cut the scrap; the fixed die comprises a fixed-die cutting blade (edges of 2) configured to cut the metal plate member at a predetermined cutting line (line along the outer edge of 2) of the product; the first movable die comprises a first movable-die cutting blade (based on Fig. 2 & [0027], examiner notes that blade of the upper die interacts with the blade of the fixed die in order to cut the edges of  the workpiece) configured to cut the metal plate member at the cutting line of the product by a shearing process with the fixed-die cutting blade, and a movable-die scrap-cutting blade configured to cut the scrap by a shearing process with the scrap-cutting blade.

However, the prior arts do not teach or suggest “…the fixed-die cutting blade relief portion including a substantially arc-shaped cross-sectional portion corresponding to a machining radius of a machining tool for forming the scrap cutter, and the first movable-die cutting blade comprises a movable-die cutting blade protrusion configured to cut the metal plate member inward to the product side from the cutting line of the product by a shearing process with the fixed-die cutting blade relief portion…" in combination with the other limitations of claim 1.
Based on the specification pg. 8 last 7 lines to pg. 9 line 1, the “machining radius” is interpreted as the outer radius of an end mill which is well known in the art. 
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claims 2-3 are allowed as dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100199739 & US 20140102273 teaches a similar scrap cutter.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725